13‐3629
    In re: Rudolph P. Prisco



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 


          At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
    Square, in the City of New York, on the 3rd day of September, two thousand
    fourteen.

    PRESENT:
               JOHN M. WALKER, JR.,
               RICHARD C. WESLEY,
               DEBRA ANN LIVINGSTON,
                          Circuit Judges. 
    _____________________________________

    In Re: Rudolph P. Prisco,

               Debtor.
    _____________________________________

    Rudolph P. Prisco,

                      Appellant,

                      v.                                      13‐3629
Andrea E. Celli, Chapter 13 Trustee,
Michael Jude O’Connor, Chapter 7 
Trustee, 

             Trustees‐Appellees.

_____________________________________

FOR APPELLANT:                                Rudolph Prisco, pro se, Clifton Park,
                                              NY

FOR TRUSTEES‐APPELLEES:                       Andrea E. Celli, Chapter 13 Standing
                                              Trustee, Albany, NY; Michael Jude
                                              O’Connor, O’Connor, O’Connor,
                                              Bresee & First P.C., Albany, NY

      Appeal from a judgment and order of the United States District Court for

the Northern District of New York (Kahn, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED. 

      Appellant Rudolph Prisco, proceeding pro se, appeals from a district court

judgment affirming a bankruptcy court order converting his case from a Chapter

13 proceeding to a Chapter 7 proceeding based on his failure to disclose a

personal injury lawsuit.  He also appeals from the district court’s denial of his 




                                          2
motion to reconsider.  We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues on appeal.

      We conduct a plenary review of a decision of a district court functioning as

an intermediate appellate court in a bankruptcy case, review de novo the

bankruptcy court’s legal conclusions, and accept the bankruptcy court’s factual

findings unless clearly erroneous.  Morning Mist Holdings Ltd. v. Krys (In re

Fairfield Sentry Ltd.), 714 F.3d 127, 132 (2d Cir. 2013).  An order converting a

bankruptcy case for cause is reviewed for abuse of discretion.  Blaise v. Wolinsky

(In re Blaise), 219 B.R. 946, 950 (2d Cir. B.A.P. 1998).  A bankruptcy court abuses

its discretion if it bases its decision on an erroneous view of the law or clearly

erroneous factual findings, or if it commits a “clear error of judgment” based on

“all the appropriate factors.”  Id.  

      For the reasons described by the district court, the bankruptcy court did

not abuse its discretion in converting Prisco’s bankruptcy case from Chapter 13 to

Chapter 7.  Truck Drivers Local 807 v. Carey Transp. Inc., 816 F.2d 82, 90 (2d Cir.

1987).  Neither did the district court abuse its discretion in denying Prisco’s

motion to reconsider.  We therefore affirm for substantially the same reasons

stated by the district court in its thorough and well‐reasoned orders.  


                                           3
      We have considered all of Prisco’s arguments and find them to be without

merit.  For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED.

                                                       FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                               4